       Case 1:17-cv-01709-EPG Document 136 Filed 06/05/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                            IN THE UNITED STATES DISTRICT COURT

 8                               EASTERN DISTRICT OF CALIFORNIA

 9
      E. & J. GALLO WINERY, et al.                         CASE NO. 1:17-cv-01709-EPG
10
                          Plaintiff,                       ORDER VACATING ALL DEADLINES
11                                                         OTHER THAN WITH RESPECT TO
                                                           SEALING REQUESTS
12            v.
13
      STRATEGIC MATERIALS, INC.,
14
                          Defendant.
15

16           On June 1, 2020, the parties filed a stipulation of dismissal with prejudice. (ECF No. 134).
17   Under Federal Rule of Civil Procedure 41(a)(2), the action has now ended. The Court VACATES
18   all deadlines and hearings other than those with respect to sealing requests as discussed in the
19   Court’s June 4, 2020 order, (ECF No. 135). See Gamble v. Deutsche Bank AG, 377 F.3d 133,
20   139-140 (2d Cir. 2004) (holding that while generally, a “filing in the district court of a stipulation
21   of dismissal signed by all parties pursuant to Rule 41(a)(1)(ii) divests the court of all jurisdiction
22   over a case,” a district court maintains “jurisdiction either to dispose of material in its files as it
23   thinks appropriate or to modify or vacate its own protective orders with respect to such
24   documents”).
25   IT IS SO ORDERED.

26
         Dated:     June 5, 2020                                  /s/
27                                                        UNITED STATES MAGISTRATE JUDGE

28
                                                          1
